PER CURIAM.
We affirm the final judgment in favor of appellees. Appellees failed to timely file their motion to tax appellate costs. Accordingly, we vacate that part of the order which granted and taxed the cost of the supersedeas bond. See Florida Rule of Appellate Procedure 9.400(a); Thornburg v. Pursell, 476 So.2d 323 (Fla. 2d DCA 1985). However, we hold that because the trial transcript of the first trial was prepared for and used by the parties at the hearing on the motion for a new trial, the transcript is a properly taxable cost of the first trial, and not an appellate cost. See section 57.021, Florida Statutes (1987). Accordingly, we hereby reverse and remand to the lower court to enter its order in accordance with this opinion.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, GUNTHER and GARRETT, JJ., concur.